DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0072234 A1 Zhu et al. (herein “Zhu”).
Regarding claims 1 and 2, Zhu discloses in Fig. 31, a method of monitoring civil infrastructure using distributed fiber optic sensing (DFOS) / distributed acoustic sensing (DAS), the method comprising: providing a length of optical fiber (113, para [0064]), at least a portion of which is positioned in physical contact with the civil infrastructure (1600); and providing a distributed optical fiber sensing — distributed acoustic sensing interrogator (103) in optical communication with the length of optical fiber (113); providing an external acoustic transducer/vibration source (1580) positioned on the infrastructure and operating the transducer over a vibrational range of frequencies such that vibrations are generated in the infrastructure; operating the DFOS-DAS (123) to detect / determine strain(s) induced into the optical fiber by the vibrating infrastructure; and determining, from the detected strain(s), an average wave speed of the acoustic impulses in the infrastructure (paras [0054, 0055, 0065, 0228]).
Zhu is silent as to explicitly providing at least two acoustic transducers. However, Zhu discloses multiple signals to the impact actuator, and Zhu further discloses the possibility of additional impact regions (paras [0028, 0230]). Therefore, it would have been obvious to one of ordinary skill in the art to have additional transducers spaced apart by a predetermined distance so as to increase the number of impact regions, thus increasing the efficiency and accuracy by measuring additional vibrations at different locations, providing a more complete picture.
Regarding claim 3, Zhu discloses generating by a first one of the acoustic transducers a first acoustic impulse at time t1, and at location h1 on the infrastructure; and detecting this impulse generated by the first one of the acoustic transducers by the DOFS-DAS system at time τ1 (paras [0230-0232]).

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or fairly suggest, in addition to all of the accompanying features of the claims and any intervening claims, the following:
generating by a second one of the acoustic transducers a second acoustic impulse substantially identical to the first acoustic impulse at time t2 = t1 + Δt, and at location h2 = h1 + Δh on the infrastructure; and 19142 12 detecting this impulse generated by the first one of the acoustic transducers by the DOFS-DAS system at a time τ2= τ1 + Δ τ.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883